UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4911



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LUCIEN CLARKE WATTS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cr-00173-JRS)


Submitted:   November 21, 2007         Decided:     December 21, 2007


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Mark Diamond, Richmond, Virginia, for Appellant. Matthew Childs
Ackley, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lucien Clarke Watts seeks to appeal the district court

order denying his motion for leave to file his notice of appeal out

of time.   In criminal cases, the defendant must file the notice of

appeal within ten days after the entry of judgment.   Fed. R. App.

P. 4(b)(1)(A).    With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.    Fed. R.

App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th

Cir. 1985).

           The district court entered the order on August 7, 2007.

Watts filed the notice of appeal on September 10, 2007, after the

ten-day period expired but within the thirty-day excusable neglect

period.*    Because the notice of appeal was filed within the

excusable neglect period, we remand the case to the district court

for the court to determine whether Watts has shown excusable

neglect or good cause warranting an extension of the ten-day appeal

period. The record, as supplemented, will then be returned to this

court for further consideration.



                                                             REMANDED


     *
      The notice of appeal was entered in the district court on
September 17, 2007. However, because Watts is a pro se inmate, his
notice is deemed filed on the date he gave it to prison officials
for mailing. See Houston v. Lack, 487 U.S. 266, 276 (1988); Fed.
R. App. P. 4(c)(1).

                               - 2 -